NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE PERSONALIZED MEDIA
COMMUNICATIONS, LLC ~
2011-1158
(ReeXamination Nos. 90/0O6,563 & 90/O06,698)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Joseph
A. Mic:allef as counsel and to substitute Thornas J. Sc0tt,
Jr. as principal counsel for Personalized Media Communi-
cations, LLC,
lT IS ORDERED THATZ
The motion is granted Thomas J. Sc0tt, Jr. should
promptly file a new entry of appearance as principal
counsel

IN RE PERSONALIZED MEDIA
HAR 1 7 2011
Date
cc: J0seph A. Micallef, Esq.
Tho1nas J. Scott, Jr., Esq.
Rayn1ond T. Chen, Esq.
s21
FOR THE COURT
/s/ J an Horbaly
J an Horbaly
C1erk
U.S.  FM
THE FEDERAl_ ClRCUlT
MAR 1 7Z01I
Ml|'U|BN.¥
ClBl